Citation Nr: 1112367	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-31 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to October 1968.  He died in June 2007, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A hearing in front of the undersigned acting Veterans Law Judge was held in March 2010.  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

The Veteran died in June 2007.  A death certificate of June 18, 2007 shows the immediate cause of death to be endstage gastric cancer with seizures and dehydration as other significant conditions contributing to death but not resulting in the underlying cause of death.  A November 25, 2008 amendment to the June 18, 2007 death certificate, noted the immediate cause of death to be probable endstage metastatic lung cancer with seizures, dehydration and knee injury as other significant conditions contributing to death but not resulting in the underlying cause of death.  The amended death certificate was signed by N.C.S, the Hancock County Medical Examiner.  No reasoning for the amendment of the death certificate has been provided.  The Board is of the opinion that the reasoning behind the amendment to the death certificate would be useful in deciding the appellant's claim.  Therefore, on remand, the RO should request that the Medical Examiner, N.C.S., provide a letter explaining the basis of the amendment and the new cause of death cited.

Moreover, the Board finds that a new VA opinion is needed prior to deciding the appellant's claim.  In a VA opinion of April 2009, the examiner stated that there was not enough information in the claim file to give a well-informed medical opinion.  She noted that there were no clinical notes that report primary stomach cancer.  Therefore, due to the discrepancy in the record and lack of complete information including the entire pathology report, an opinion cannot be given without resorting to speculation.  

A VA opinion of September 2009 states that with the available evidence it would be purely speculative to say where the primary metastatic cancer was located.  That said, she stated that she believed the primary cancer to the diffuse metastasis more likely than not originated outside the lung.  The Board finds the opinion to be contradictory and unreliable.  The examiner specifically stated that it would be speculative to say where the primary metastasis was located, however, she nonetheless provided an opinion which by the examiner's own admission, is speculative at best.  Moreover, she further stated that the circumstances surrounding the death and diagnosis of stomach cancer is conspicuously absent from the record.  The reasoning behind her opinion was based mainly on finding that the initial death certificate was more accurate; however, she did not provide reasoning for finding so.  Considering the above, the Board finds the opinion to be speculative in nature and contradictory, and therefore, unreliable.  

Consequently, the Board finds that a new opinion is needed prior to deciding the appellant's claim.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Hancock County Medical Examiner, N.C.S., and request that she provide a reasoning for the amendment of the cause of death to probable endstage metastatic lung cancer.  The examiner should be asked to provide the documents and medical treatment records used in determining the new cause of death.  If the basis of the amendment cannot be provided a reasoning for the same should be provided and it should clearly be noted on the record.

2.  After the above development has been completed, obtain a VA medical opinion by a specialist in oncology to determine, to the extent possible, the primary site of the Veteran's metastatic cancer.  The examiner is asked to opine as to whether it is more likely than not, at least as likely as not, or less likely than not that the lungs were the primary site of the Veteran's metastatic cancer.  The examiner should also opine as to whether lung cancer more likely than not, at least as likely as not or less likely than not contributed to the cause of the Veteran's death.  The claim file should be made available to the examiner.  A complete rationale for any opinion rendered must be provided.

3.  Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the appellant's satisfaction, send her a supplemental statement of the case (SSOC) and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


